                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:20-CV-00158-GCM
 JAN TREJO,

                  Plaintiff,

    v.                                                            ORDER

 ANDREW M. SAUL,

                  Defendant.



          THIS MATTER is before the Court on Plaintiff’s Motion for Judgment on the Pleadings

(ECF Doc. 12) and Defendant’s Motion for Remand to the Commissioner (ECF Doc. 14).

Plaintiff, through counsel, consents to Defendant's Motion for Remand to the Commissioner.

          For good cause shown, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89

(1991).
          The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

          SO ORDERED.


                                        Signed: June 30, 2021
